DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims have been amended to address the rejections under 35 USC § 112. Accordingly, the rejections are withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on December 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,848,873 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the nonstatutory obviousness-type double patenting rejections are withdrawn.
Allowable Subject Matter
Claims 1 – 18 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being McGrath (U.S. Patent 6,021,206), Meyer et al. (U.S. Patent Application Publication 2014/0314239) and Adami et al. (U.S. Patent Application Publication 2015/0248891) teaches using a rendering matrix and determining an orientation dependent component for rendering an audio stream based on device orientation, the prior art, alone or in combination does not teach, nor would it be obvious to apply different orientation compensations for direct and diffuse components of the rendering matrix for rendering the audio stream with the rendering matrix having an orientation dependent component, as claimed by claims 1, 7 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DAVID SIEGEL/Examiner, Art Unit 2653   

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653